PICKETT, J.,
dissenting.
_J_¡For the reasons assigned in my dissent in Fontenot v. Patterson Insurance Co., 06-1624 (La.App. 3 Cir. 2/18/09), 5 So.3d 954, on remand from the Louisiana Supreme Court, I dissent from the majority’s allocation of fault on the third party demand. The supreme court has ordered this court to apply the percentages of fault determined after a manifest error review of the jury’s verdict to the stipulated damages of the Lafayette City-Parish Consolidated Government in its third-party demand. In accordance with the jury verdict, I would allocate 90% of the fault to Mr. Brooks and 10% to Mr. Fon-tenot.